Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000593
                                                         21-AUG-2017
                                                         07:54 AM



                          SCPW-17-0000593


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               CHRISTOPHER LEE SLAVICK, Petitioner,


                                 vs.


  THE HONORABLE EDWIN NACINO, Judge of the Circuit Court of the

        First Circuit, State of Hawai'i, Respondent Judge,


                                 and


                   STATE OF HAWAI'I, Respondent.



                         ORIGINAL PROCEEDING

                        (CR. NO. 01-13-1461)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Christopher Lee


Slavick’s petition for writ of mandamus, filed on August 7, 2017, 


and the record, it appears that petitioner fails to demonstrate


that he is entitled to the requested writ of mandamus.       See Kema


v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action).   Accordingly,


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied.


          IT IS HEREBY FURTHER ORDERED that the clerk of the


appellate court shall process the petition for writ of mandamus


without payment of the filing fee.


          DATED: Honolulu, Hawai'i, August 21, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2